Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Election
Applicant's election with traverse of species E (M is Yttrium or rare earth element) in the reply filed on January 6, 2022 is acknowledged.  The traversal is on the ground(s) that non-elected species A and D have similar characteristics with species E, based on an analysis of phase diagrams of alloys of various embodiments of species A, D and E with element “N” as claimed.  This is not found persuasive because while some characteristics with respect to phase formation at certain temperatures may be similar among the various species, the use of different elements as element “M” (i.e. different species) would likely involve other distinctions such as differing rates of reaction if one were to carry out a method as claimed using the different species.
The requirement is still deemed proper and is therefore made FINAL.
Alternatively, the requirement is considered moot as the independent claim has been amended such that it is directed solely to the elected species.

					Objection
Claim 4 is objected to because line 3 of this claim recites “subsphaeroidal”, which is not a standard term in English.  Applicant may have meant “subspherical” (meaning nearly spherical or having a figure resembling that of a sphere).  Appropriate correction is required.
Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 1 recites improper Markush groups.  The phrase “at least one of” in lines 4 and 5 of this claim should be changed to read “the group consisting of”, and the listings of elements in the Markush groups should conclude with “and mixtures thereof”.
b) Claim 2, line 3 recites weighing raw materials “according to a ratio”, but the claim provides no guidance as to what ratio should be employed in the claimed process or any criteria for determining that ratio.  Therefore it is unclear what methods would (or conversely would not) fall within the scope of this claim.
c) Claim 5 recites an improper Markush group.  The phrase “at least one of” in line 1 of this claim should be changed to read “the group consisting of”, and the listings of components in the Markush groups should conclude with “and mixtures thereof”.
d) Claims 8 and 10-15 recite “the metal N powder material with different particle sizes”.  It is unclear whether this refers to i) particle sizes different from what they were before plasma spheroidization, or ii) a mix of powders with more than one particle size such that the sizes of two powders are different.  Clarification is required.
e) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

Prior Art of Interest
Various prior art of interest is cited on the attached PTO-892 and SB/08 forms.  The closest prior art appears to be Khasin (US 2016/0273072, equivalent to CN 107406251).  Khasin discloses forming an alloy of two metals, and subjecting the alloy to a leaching agent such as nitric acid to leach out one of the two metals and form a product that is an oxide of the other metal.  However, nothing in Khasin suggests leaching out yttrium or a rare earth metal (i.e. any metal “M” as claimed), nor does Khasin provide any suggestion that a metal powder is obtained as required by instant claim 1.  Withers et al. (US 2012/0272788), Hadidi et al. (US 2018/0297122) and Subramanian et al. (US 2019/0217395) indicate that plasma spheroidization of various refractory metal particles is known in the art.  The remainder of the art cited is of interest.

			 Allowable Subject Matter
None of the prior art of record, whether taken alone or in any combination, discloses or suggests a method that includes providing an alloy sheet having a certain phase structure and comprising “M” and “N” in percentages as set forth in claim 1, and making the sheet react with an acid solution so that M reacts with hydrogen in the solution and a phase with component N is separated and metal N powder material is obtained, all in a manner as defined in instant claim 1.  Thus, claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 8, 2022